CLERK’S ORDER

An unpub|ishelld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPnEME CounT

OF

NEVADA

4 <o)'lo¢v

m

IN THE SUPREME COURT OF THE STATE OF NEVADA

SNMARK, LLC, A NEVADA LIMITED
LIABILITY COMPANY,

Appellant, l

vs.

W.E. O’NEIL CONSTRUCTION CO. OF
CALIFORNIA, A DELAWARE
CORPORA_TIQN, .
Respondent. l

ORDER DISMISSING APPEAL

The parties have stipulated to dismiss this appeal, with each
party to bear its own attorney fees and costs, explaining that the
underlying judgment has been satisfied and the mechanic’s lien has been
released, rendering this appeal moot. The stipulation is approved, NRAP

42(b), and this appeal is thus dismissed.
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

 

cc: Hon. Elizabeth Goff Gonzalez, District Judge

Dean J. Gould, Settlement Judge

Fennemore Craig Jones Vargas/Las Vegas

Peel Brimley LLP/Henderson
Eighth District Court Clerk

No. 62218

 

JUN l 3 2013

TRA":E l< \.lwoEMAN
CLE F so "' R

BY

   

/3'"\7@3@